Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2004

USA v. Rivera
Precedential or Non-Precedential: Precedential

Docket No. 02-3067




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Rivera" (2004). 2004 Decisions. Paper 947.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/947


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT




                                      No. 02-3067




                          UNITED STATES OF AMERICA,

                                                      Appellee

                                           v.

                                   ISAAC RIVERA,

                                                      Appellant




          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

                  District Court Judge: Honorable Jerome B. Simandle
                             (D.C. Crim. No. 01-cr-00373-5)


                              Argued: December 4, 2003

                 Before: SLOVITER and ALITO, Circuit Judges, and
                          OBERDORFER,* District Judge.




                           ORDER AMENDING OPINION


   *
    The Honorable Louis F. Oberdorfer, Senior District Judge for the District of
Columbia, sitting by designation.
      IT IS ORDERED that the slip opinion in the above case, filed February 9, 2004, be

amended as follows:

      Footnote 4 should be revised to read as follows:

      The availability of de novo review on appeal regardless of whether Rivera
      formally objected to the government’s advocacy makes it unnecessary for us
      to pursue the question of whether this indirect notice entitles Rivera to de
      novo review on independent grounds.

      Footnote 6 should be deleted in its entirety and prior footnotes 7, 8 and 9 should be

renumbered accordingly.

                                         By the Court,




                                         /s/ Louis F. Oberdorfer
                                         District Judge


Dated: February 20, 2004